DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specification, as originally filed, does not provide support for the claimed subject matter of "silver is plated on a surface only on the second metal portion" as now cited in claim 1.  As disclosed in [0014] and [0016] of the specification, "silver may be plated on the surface of the second metal portion", and "silver may be plated on only the second metal portion except for the stepped portion."  Claims 8-9 are included in this rejection because of dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (2017/0229793) in view of Montena (8419469).
 	Schmidt et al. discloses a bus bar comprising: a first metal portion (11) made of aluminum ([0055]); and a second metal portion (12) made of copper ([0054]), wherein the first metal portion and the second metal portion are coupled together, wherein a stepped portion is formed in the second metal portion, the stepped portion is formed by a first body and a second body, wherein the diameter of the first body is the same as the diameter of the first metal portion, wherein the diameter of the second body is smaller than the diameter of the first body, wherein silver is plated on the second metal portion (re claim 1).  It has been held that the patentability of a product claim is determined by the novelty and nonobviouness of the claimed product itself without consideration of the process for making it, coupled by a rotation friction welding, which is recited in the claim.  In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).
 	

    PNG
    media_image1.png
    222
    299
    media_image1.png
    Greyscale


 	Schmidt et al. also discloses that a hole (110) is formed on a bottom of the first metal portion, and it can be used as a bolt fastening hole since it comprises structure and material as claimed (re claim 9).
 	Schmidt et al. does not disclose the silver being plated on a surface of the second metal portion, except for the stepped portion, and a plurality of grooves formed on the stepped portion along a circumferential direction (re claim 1).
 	Although not explicitly disclosed in Schmidt et al., it would have been obvious to one skilled in the art to not provide the silver plating on the stepped portion of Schmidt et al. since Schmidt et al. teaches that the second metal portion (or the contact region) is coated at least in part ([0037], not completely coated) and since it has been held that rearranging part (the silver plating) of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
 	Montena discloses a bus bar (Fig. 1) comprising a stepped portion (12), wherein a plurality of grooves (not numbered, Fig. 1) is formed on the stepped portion along a circumferential direction, and wherein the grooves are formed as a plane parallel to a central axis (re claim 8).  It would have been obvious to one skilled in the art to form a plurality of grooves as taught by Montena on the stepped portion of Schmidt et al. along a circumferential direction to provide an outer surface gripping means.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over CN 210326173 (CN'173) in view of Schmidt et al. and Montena.
 	CN'173 discloses a bus bar comprising: a first metal portion (2) made of aluminum; and a second metal portion (1) made of copper (page 2 of the translation), wherein the first metal portion and the second metal portion are coupled together, wherein a stepped portion is formed in the second metal portion, wherein the stepped portion is formed by a first body and a second body, wherein the diameter of the first body is the same as the diameter of the first metal portion, and wherein the diameter of the second body is smaller than the diameter of the first body (re claim 1).  It has been held that the patentability of a product claim is determined by the novelty and nonobviouness of the claimed product itself without consideration of the process for making it, coupled by a rotation friction welding, which is recited in the claim.  In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).
 	
    PNG
    media_image2.png
    204
    422
    media_image2.png
    Greyscale

  	CN'173 does not disclose silver being plated on a surface on the second metal portion, except for the stepped portion; and a plurality of grooves being formed on the stepped portion along a circumferential direction.
 	Schmidt et al. discloses a bus bar.  Schmidt et al. discloses that copper should be plated with silver to protect against corrosion ([0037]).  It would have been obvious to one skilled in the art to provide a silver plating on a surface of the second metal portion (1, copper) of CN'173 to protect against corrosion as taught by Schmidt et al.  It is noted that in the modified bus bar of CN'173, the silver plating is not provided on the stepped portion (which is covered by the first metal portion).
 	Montena discloses a bus bar (Fig. 1) comprising a stepped portion (12), wherein a plurality of grooves (not numbered, Fig. 1) is formed on the stepped portion along a circumferential direction, and wherein the grooves are formed as a plane parallel to a central axis (re claim 8).  It would have been obvious to one skilled in the art to form a plurality of grooves as taught by Montena on the stepped portion of Schmidt et al. along a circumferential direction to provide an outer surface gripping means.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/CHAU N NGUYEN/Primary Examiner, Art Unit 2847